Citation Nr: 0415703	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  98-02 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972.

This matter initially came comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 decision that 
denied service connection for PTSD.  The veteran filed a 
notice of disagreement (NOD) in December 1997, and the RO 
issued a statement of the case (SOC) in December 1997.  The 
veteran filed a substantive appeal in February 1998.  Also in 
February 1998, the RO issued a supplemental SOC, reflecting 
the denial of the claim for service connection for PTSD.

In March 2001, the veteran testified during a hearing RO 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In August 2001, the Board remanded this matter to the RO for 
additional action.  After accomplishing some of the actions, 
the RO continued the denial of the claim; hence, it has been 
returned to the Board for further appellate consideration.  

For reasons expressed below, this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further, on 
his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that additional RO action on the claim on appeal is 
warranted, even though such will, regrettably, further delay 
a final decision in this matter. 

As noted in the prior remand, service connection for PTSD 
requires (1) medical evidence indicating a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2003).  

Considering the evidence of record in light of the above 
criteria, and affording the veteran the benefit of the doubt 
(see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board 
finds that the record currently contains independent 
corroboration of the occurrence of at least one of the 
veteran's alleged in-service stressful experiences-namely, 
exposure to sniper fire.   

During the March 2001 hearing, the veteran also testified to 
being exposed to sniper fire while working outside at a 
quarry as a rock drill operator and while operating a 
bulldozer for demolition activities.  Records obtained from 
the United States Armed Services Center for Research of Unit 
Records (Unit Records Center), in connection with the prior 
remand, indicate that the veteran's unit had been exposed to 
enemy activities in Vietnam, to include mining incidents, 
convoy ambushes, and sniper fire

The Board finds that the above-referenced evidence, 
considered in light of the veteran's assertions established, 
at minimum, that members of the veteran's unit-to include 
the veteran-were exposed to, among other things, sniper 
fire.  The Board points out that corroboration of every 
detail of an alleged stressor is not required.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 
10 Vet. App. 307 (1997).  While the Unit Record Center 
reports do not specifically state that the veteran was 
present or fired upon by snipers, these records contain no 
contradiction (i.e., no evidence that the veteran was not 
present during any incidents involving sniper fire), and, 
hence, indicate the plausibility of the veteran's assertions.  
See Pentecost, 16 Vet. App. at 128.  Given the foregoing, and 
affording the veteran the benefit of the doubt, the Board 
finds that this element of the claim-credible evidence that 
a claimed in-service stressor actually occurred-is 
established.

The questions that remain, however, is whether the verified 
stressor is sufficient to support a diagnosis of PTSD, and 
whether there is a link between the verified stressor and the 
veteran's symptoms-both of which require medical 
determinations.  See 38 C.F.R. § 3.304(f).  Although a 
November 1996 VA examination culminated in a diagnosis of 
PTSD, the physician made no reference to a stressor.  Hence, 
the medical evidence is insufficient to decide the claim on 
appeal, and further examination of the veteran is warranted.  
See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo VA 
psychiatric examination.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may well result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran and his 
representative another opportunity to present information 
and/or evidence pertinent to the claim on appeal, notifying 
him that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002).  But see Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA psychiatric examination.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail. 

In determining whether the veteran meets 
the criteria for a diagnosis of PTSD, the 
physician is instructed that only a 
corroborated stressor (in this case, the 
veteran's exposure to sniper fire) may be 
considered for the purpose of determining 
whether exposure to such in-service 
event(s) has resulted in PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
the physician must identify how the 
diagnostic criteria for the condition are 
met, to include identification of all 
symptoms and other factors that support 
the diagnosis.  The physician also should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor.

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.   
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




